CARPENTER, J.
Case tried before a jury and verdict returned for plaintiff and damages assessed in sum bf $1,750.00. Motion for new trial filed by defendant and matter is now before this Court on said motion.
It appeared from the evidence that the defendant was the owner and operator of taxicabs; that the plaintiff became a passenger in one of the taxicabs of the defendant, to be conveyed to a certain point-in the City of Providence; that as the cab approached the intersection of Broad and 'Stewart Streets in the City of Providence, an automobile driven by one Johnson was also approaching said intersection from the right of said taxicab.
The plaintiff testified that as they approached said Intersection, she called to the taxicab operator to slow down; that he did not slow down but proceeded across the intersection where the taxicab and the Johnson car came together.
The defendant’s evidence contradicted the evidence of the plaintiff in some parts. The jury apparently believed the evidence of the plaintiff and if they did, they were justified in finding defendant guilty. This Court cannot say that the jury should not have believed the evidence of plaintiff.
As to injuries sustained by plaintiff, there is much contradiction. Plaintiff says she was hurled to the floor of the taxicab by the collision and struck her mouth on some part of the taxicab, which caused her teeth to become loosened. 'She testified that she suffered a nervous, breakdown, and by reason of the accident she was operated upon for hemorrhoids.
This Court is of the opinion that the plaintiff exaggerated her injuries, but the jury, by their verdict, must have ignored many of the afflictions she thought she suffered. This Court feels that the jury, in assessing damages at $1,750, did substantial justice in the matter.
Substantial justice has been done. Motion for new trial denied.